DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 1/24/22 in which claims 1, 4 and 5 are amended, claims 2 and 3 are cancelled. Claims 1, 4 and 5 remain pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 is objected to because of the following informalities: 
Regarding claim 1: change “connected to a patient” to –configured to be connected to a patient-
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (US Pat. No. 8,534,282) in view of Khoury et al (US 2018/0160970), hereinafter Khoury.
Regarding claim 1, Bergman teaches a mechanical ventilator (Fig. 1C) comprising: comprising;
a motor rotating (Col. 10: lines 35—36, Col. 12: lines 1-2) to move a mechanical assembly to compress a gas volume generator (Fig. 1C: 200) at a given rate (Col. 8: lines 45-50, the controller provides output to control the cyclical frequency to the squeezer); a pressure sensor (Col. 8: lines 47-55, sensors may be used to determine the pressure in patient’s lungs and a volume of air into and out of a a patient interface (Fig. 1C: 136); a continuous blood oxygen monitoring sensor connected to a patient (Fig. 9: 148, Col. 7: lines 58-60); 
a control unit configured to consider pressure (Col. 8: lines 47-55), and oxygen saturation (Col. &: lines 58-60), alarms to notify any changes in pressure and oxygen level beyond safety limits (Col. 7: lines 63-66, Col 8: lines 2-5)
 and a valve connected to the patient interface to maintain a positive end expiratory pressure (PEEP).
Bergman does not teach a flow rate sensor or considering flow rate or a peep valve. 
Khoury teaches a device for diagnosing the efficacy of ventilation using a bag valve mask (Figs. 1, 2, paragraph 36) which has one or more flow rate  (paragraph 70, sensor 20) or pressure sensors (paragraph 71, paragraph 93 pressure is measured) connected to the bag valve mask and the patient interface (paragraph 31, paragraph 39, in the airway between the bag and mask) and which determines a patient’s breathing effort (paragraph 50, paragraph 81, allows detection of phases of the ventilator cycle, allows end of expiration to be detected, paragraph 88) and wherein the control unit considers flow, pressure. (paragraph 46, determines if the measured ventilator parameter is above or below a threshold, the ventilator parameters include volume, pressure, paragraph 51, paragraph 72 if the ventilation is dangerous warning messages are sent)
Khoury further teaches a peep valve. (paragraph 97)
It would have been obvious to a person of ordinary prior to the filing date of the invention to replace the sensors of Bergman with the flow and pressure sensors of Khoury and including a peep valve as disclosed by Khoury so that one or more parameters may be quickly corrected to re-establish optimal ventilation for a patient (paragraph 105) 


Regarding claim 4, Bergman in view of Khoury teaches the method of claim 1, but is silent as to wherein patient safety can be ensured by setting a positive end expiratory pressure (PEEP) in the range of 0 cmH2O to 50 cm H2O. 
However, the PEEP claimed is simply those within conventional, well-known workable ranges for safely breathing (see specification of instant application, Table 1). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the method of Bergman in view of Khoury with the PEEP in the range of 0 cmH2O to 50CmH2O in order to provide a safe and effective expiratory pressure to a patient. Such a modification involves the mere optimization of a value within a well-known workable range. 

Regarding claim 5, Bergman in view of Khoury teaches the method of claim 1, and Bergman teaches respiratory rate is based on cycle frequency (col. 3: lines 32-34) and setting the frequency (adjustable cycle controller Col. 7: lines 52-55, paragraph 8: lines 45-48
Bergman in view of Khoury does not state wherein the respiratory rate can range from 1 breath per minute to 100 breaths per minute. 
However, the respiratory rate claimed is simply those within conventional, well-known workable ranges for safely breathing (see specification of instant application, Table 1, respiratory rate). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the method of Bergman in view of Khoury with the respiratory rate in the range of 1 to 100 breaths per minute in order to provide a ventilation rate to a patient. Such a modification involves the mere optimization of a value within a well-known workable range. 


Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Bergman does not disclose or suggest a flow rate sensor and a pressor sensor or a control unit to consider flow rate, pressure and oxygen saturation or alarms to notify of changes beyond safety limits. The examiner agrees that Bergman does not teach a flow sensor. However, Bergman does have alarms which notify a user if pressure or oxygen saturation are beyond safety limits as stated above in the rejection. 
Applicant argues Khoury does not teach a motor.
However, these references have been used in combination to show that the invention as claimed is obvious.  Khoury teaches the flow sensor and peep valve that Bergman lacks. Bergman teaches the motor that Khoury lacks. 
Applicant’s arguments against obviousness on page 8 of the remarks are not persuasive. Applicant argues that a person of ordinary skill int eh art would not consider modifying Berman in View Khoury because the large sensor package of Khoury would cause deformation of the AMBU bag and possibly device tipping.
The examiner respectfully disagrees. The bag of the Bergman device is enclosed in the housing which would provide sufficient support for the sensor package of Khoury which is designed to be attached to any bag valve mask. (Paragraph 19) Further the examiner notes that it is well within the skill of a person of ordinary skill in the art to add a sensor package to an existing device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785